WK:JML

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

once ee eee eee eee eee X
UNITED STATES OF AMERICA COMPLAINT
- against - (18 U.S.C. § 545)
JOEL PERSAUD, No, 21-MJ-1013
Defendant.
ween eee e eee eee e eee eee eee X

EASTERN DISTRICT OF NEW YORK, SS:

Kathryn McCabe, being duly sworn, deposes and states that she is a Special
Agent with the United States Fish and Wildlife Service, duly appointed according to law and
acting as such.

On or about August 31, 2021, within the Eastern District of New York and
elsewhere, the defendant JOEL PERSAUD, did knowingly, intentionally and unlawfully import
and bring into the United States merchandise contrary to law, to wit: approximately forty-four
(44) finches.

(Title 18, United States Code, Section 545)

The source of your deponent’s information and the grounds for her belief are as
follows:!

1. I am a Special Agent with the United States Fish and Wildlife Service

(“USFWS”) and I have been involved in the investigation of numerous cases involving the

 

I Because the purpose of this Complaint is to set forth only those facts necessary to

establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.

 

 
unlawful import and export of wildlife into and out of the United States. I am familiar with the
facts and circumstances set forth below from my participation in the investigation.
BACKGROUND

2. In recent years, United States Customs and Border Patrol (“CBP”) officers
working at John F. Kennedy International Airport (“JFK”) have intercepted numerous
individuals trying to bring finches, which are small seed-eating birds, into the United States from
Guyana by concealing the birds in various manners without declaring the birds on the required
importation forms. As set forth below, such conduct is in violation of the law. It also subverts
requirements that birds from foreign countries be quarantined to prevent the possible spread of
disease.

3. My investigation has revealed that individuals keep finches to enter them
in singing contests in Brooklyn and Queens, New York. In such contests, often conducted in
public areas like parks, two finches sing and a judge selects the bird determined to have the best
voice. Many who attend the singing contests wager on the birds. A finch who wins these
competitions becomes valuable and can sell for more than $10,000. Although certain species of
finch are available in the United States, species from Guyana are believed to sing better and are
therefore more valuable. An individual willing to smuggle finches into the United States from
Guyana can earn a large profit by selling these birds in the New York area.

RELEVANT REGULATIONS

4, Pursuant to Title 50, Code of Federal Regulations, Section 14.61,

importers of wildlife are required to file a signed and completed Declaration for Importation or

Exportation of Fish or Wildlife (Form 3-177) to declare the importation of any wildlife. In

 
Case 1:21-mj-01013-MMH Document 1 Filed 08/31/21 Page 3 of 4 PagelD #: 3

addition, pursuant to Title 50, Code of Federal Regulations, Section 14.91, a license is required
from the USFWS to import any wildlife.

5. Pursuant to Title 9, Code of Federal Regulations, Section 93.106, imported
commercial birds must be quarantined for 30 days. This requirement exists to prevent the
spread of diseases carried by foreign birds, including Newcastle disease — a contagious avian
virus than can infect humans and domestic poultry — and bird flu.

THE DEFENDANT’S CONDUCT

6. On or about August 31, 2021, the defendant JOEL PERSAUD arrived at
John F. Kennedy International Airport in Queens, New York, aboard JetBlue flight JB1966
originating in Georgetown, Guyana.

7. The defendant was selected for a Customs examination, which revealed
that he possessed approximately forty-four (44) live finches concealed in his luggage, with each

bird hidden inside a hair curler. Pictures of the hair curlers and some of the finches are below:

rag
eae
Ltr
ara

 
Case 1:21-mj-01013-MMH Document 1 Filed 08/31/21 Page 4 of 4 PagelD #: 4

 

WHEREFORE, your deponent respectfully requests that the defendant JOEL

PERSAUD be dealt with according to law.

Kathryn ‘McCabe
Special Agent, United States Fish and Wildlife

Service

Sworn to be me this
pete, 2021
Als oly 0

THE HONORABL RCIA M. HENR \
UNITED STATES MAGISTRATE JUDG il
EASTERN DISTRICT OF NEW YORK

 
    

     
